                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN
                                 MILWAUKEE DIVISION


GEEBO LLC, d/b/a THE SOMERS HOUSE,

                             Plaintiff,
                                                          Case No. 2:19-cv-00175
       v.

VILLAGE OF SOMERS, et al.,

                             Defendants.


                          ORDER GRANTING EXTENSION
            FOR PLAINTIFF’S SUMMARY JUDGMENT RESPONSE MATERIALS



       Based on the Stipulation entered by the parties:

IT IS HEREBY ORDERED that Plaintiff’s materials in response to Defendants’ pending Motion

for Summary Judgment will be due on or before October 9, 2020.




        Case 2:19-cv-00175-BHL Filed 10/02/20 Page 1 of 1 Document 68-1
